Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 11/21/2019. In virtue of this communication, claims 1-19 are currently presented in the instant application.

Drawings
Drawings submitted on 11/21/2019 accepted as part of the formal application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 9,
	The recitation “The antenna array of claim 2” in line 1 is considered vague. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (Gottl US 20040201543 of record), hereinafter D1, in view of Bellus et al (US 5845391), hereinafter Bellus.

Regarding claim 1,
D1 discloses an antenna array (an antenna array comprises reflector modules 3, Fig 1) comprising:
a plurality of separate, individually formed modular radiating units (Fig 1), each modular radiating unit comprising a reflector (a reflector 1, Fig 1) and a radiating element (an antenna 2, Fig 1) disposed on a first side of the reflector,
wherein each radiating element is a dual-polarized radiating element (paragraph [0035]), and
wherein each radiating element is integral with the reflector of its modular radiating unit (Fig 1).
D1 does not teach each radiating element is composed of a single unitary non-conductive, non-planar molding having a conductive coating selectively formed thereon.
	However, Bellus teaches an antenna array (an antenna panel structure 10, Fig 1) comprising:
a plurality of separate, individually formed modular radiating units (a plurality of cells 16, Fig 1), each modular radiating unit comprising a reflector (a ground plane 29, Fig 5) and a radiating element (a notch radiator 15, Fig 1) disposed on the reflector (Fig 5),
wherein each radiating element is composed of a single unitary non-conductive, non-planar molding (a grid 12, Fig 1) having a conductive coating (an antenna circuitry 21, Fig 1) selectively formed thereon.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each radiating element being composed of a single unitary non-conductive, non-planar molding having a conductive coating selectively formed thereon in D1, as taught by Bellus, in order to provide an antenna structure that is relatively simple in construction, and economical to manufacture.
[AltContent: textbox (D1 (Gottl US 20040201543))]
    PNG
    media_image1.png
    824
    675
    media_image1.png
    Greyscale




[AltContent: textbox (Bellus (US 5845391))]
    PNG
    media_image2.png
    468
    726
    media_image2.png
    Greyscale


[AltContent: textbox (Bellus (US 5845391))]    
    PNG
    media_image3.png
    386
    563
    media_image3.png
    Greyscale


Regarding claim 3,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 1.
D1 teaches each modular radiating unit further includes a housing disposed on a second side of the reflector (Fig 6).

Regarding claim 4,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 3.
D1 teaches housings of the plurality of modular radiating units are linked together to form at least one chamber (paragraph [0013]).

Regarding claim 5,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 4.
D1 teaches reflectors of respective ones of the plurality of modular radiating units overlap to form capacitive junctions between adjacent modular radiating units (paragraph [0023]).

Regarding claim 6,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 1.
D1 as modified does not explicitly teach no joint is formed between the radiating element and the reflector of each modular radiating unit.
However, D1 does teach the forming the reflector from conductive coated plastic, so that at least one additional functional part may be provided with the reflector, likewise molded from the same plastic to reduce the number of different parts needing to be assembled together (see paragraph [0016]-[0017]). D1 does not explicitly include forming the radiating element from the same casting or thermoforming methods as the reflector. However, D2 does teach forming the radiating elements from a non-conductive material such as plastic, and then coating the plastic with conductive layers. Therefore, it would have been obvious to one of ordinary skill in the art to modify the antenna device of D1 by also forming the radiating elements of conductively coated molded plastic, so that the radiating elements and the reflector may be integrated together, therefore eliminating assembly steps and any joints between the reflector and radiating elements.

Regarding claim 7,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 1.
D1 teaches each modular radiating unit comprises metallized plastic (paragraph [0009]).

Regarding claim 8,
D1 discloses an antenna array (an antenna array comprises reflector modules 3, Fig 1) comprising:
a plurality of separate, individually formed modular radiating units (Fig 1), each modular radiating unit comprising a reflector (a reflector 1, Fig 1) and a radiating element (an antenna 2, Fig 1) disposed on a first side of the reflector and a phase shifter (phase sifters, paragraph [0054]),
wherein each radiating element is a dual-polarized radiating element (paragraph [0035]), and
wherein each radiating element is integral with the reflector of its modular radiating unit (Fig 1), and
D1 does not explicitly teach the phase shifter includes a plurality of outputs, wherein the outputs are connected directly to respective ones of the radiating elements.
However, D1 teaches one or more concentrically arranged stripline sections, which are in the form of partial circles, can be accommodated in the corresponding configuration shown in FIG. 8 and interact with a pointer-like adjustment element, via which the path length to the two connected antenna elements or antenna element groups, and hence the phase angle for the antenna element, can be adjusted and set in order, for example, to make it possible to set a different down tilt angle (paragraph [0054]). This teaching is result effect in order to provide the phase angle for the antenna element to make it possible to set a different down tilt angle (paragraph [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a phase shifter including a plurality of outputs, wherein the outputs being connected directly to respective ones of radiating elements in D1, in order to provide an improved capability to produce an antenna array with high quality characteristics.
D1 as modified does not teach each radiating element comprises of a unitary non-conductive, non-planar molding having a conductive coating selectively formed thereon.
However, Bellus teaches an antenna array (an antenna panel structure 10, Fig 1) comprising:
a plurality of separate, individually formed modular radiating units (a plurality of cells 16, Fig 1), each modular radiating unit comprising a reflector (a ground plane 29, Fig 5) and a radiating element (a notch radiator 15, Fig 1) disposed on the reflector (Fig 5),
wherein each radiating element is composed of a unitary non-conductive, non-planar molding (a grid 12, Fig 1) having a conductive coating (an antenna circuitry 21, Fig 1) selectively formed thereon.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each radiating element comprising a single unitary non-conductive, non-planar molding having a conductive coating selectively formed thereon in D1 as modified, as taught by Bellus, in order to provide an antenna structure that is relatively simple in construction, and economical to manufacture.

Regarding claim 10,
D1 discloses an antenna array (an antenna array comprises reflector modules 3, Fig 1) comprising:
a plurality of separate, individually formed modular radiating units (Fig 1), each modular radiating unit comprising a reflector (a reflector 1, Fig 1), a dual-polarized radiating element (paragraph [0035]) disposed on a first side of the reflector and a housing (a housing web 35, Fig 6) disposed on a second side of the reflector,
wherein the plurality of modular radiating units are connected together to form the antenna array (Fig 4).
D1 does not teach the reflector, the dual-polarized radiating element and the housing of each modular radiating unit are implemented together as a unitary non-conductive, non-planar molding having a conductive coating selectively formed thereon.
However, Bellus teaches an antenna array (an antenna panel structure 10, Fig 1) comprising:
a plurality of separate, individually formed modular radiating units (a plurality of cells 16, Fig 1), each modular radiating unit comprising a reflector (a ground plane 29, Fig 5) and a radiating element (a notch radiator 15, Fig 1) disposed on the reflector (Fig 5), wherein each radiating element is composed of a single unitary non-conductive, non-planar molding (a grid 12, Fig 1) having a conductive coating (an antenna circuitry 21, Fig 1) selectively formed thereon.
	a housing (a housing comprises dielectric material sheets 26 and 28, Fig 1) having a conductive coating (the ground plane 29 is a conductive coating).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a reflector, a dual-polarized radiating element and a housing of each modular radiating unit being implemented together as a unitary non-conductive, non-planar molding having a conductive coating selectively formed thereon in D1, as taught by Bellus, in order to provide an antenna structure that is relatively simple in construction, and economical to manufacture.

Regarding claim 11,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 10.
D1 teaches respective housings of the plurality of modular radiating units are linked together to form at least one chamber (paragraph [0013]).

Regarding claim 12,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 10.
D1 teaches reflectors of respective ones of the plurality of modular radiating units overlap to form capacitive junctions between adjacent modular radiating units (paragraph [0023]).
Regarding claim 13,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 10.
D1 as modified does not explicitly teach no joint is formed between the radiating element and the reflector of each modular radiating unit.
However, D1 does teach the forming the reflector from conductive coated plastic, so that at least one additional functional part may be provided with the reflector, likewise molded from the same plastic to reduce the number of different parts needing to be assembled together (see paragraph [0016]-[0017]). D1 does not explicitly include forming the radiating element from the same casting or thermoforming methods as the reflector. However, D2 does teach forming the radiating elements from a non-conductive material such as plastic, and then coating the plastic with conductive layers. Therefore, it would have been obvious to one of ordinary skill in the art to modify the antenna device of D1 by also forming the radiating elements of conductively coated molded plastic, so that the radiating elements and the reflector may be integrated together, therefore eliminating assembly steps and any joints between the reflector and radiating elements.

Regarding claim 14,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 10.
D1 teaches each modular radiating unit comprises metallized plastic (paragraph [0009]).

Regarding claim 15,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 10.
D1 teaches a phase shifter that includes a plurality of outputs, wherein and the outputs are connected directly to respective ones of the radiating elements (paragraph [0054).

Regarding claim 16,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 10.
D1 teaches the reflector includes first and second sidewalls (5, 7; Fig 2), and the radiating element (2; Fig 1) is mounted between the first and second sidewalls (paragraph [0036]).

Regarding claim 17,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 8.
D1 teaches reflectors of respective ones of the plurality of modular radiating units overlap to form capacitive junctions between adjacent modular radiating units (paragraph [0023]).

Regarding claim 18,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 8.
D1 teaches the reflector of each modular radiating unit includes first and second sidewalls (5, 7; Fig 2), and the radiating element (2; Fig 1) of each modular radiating unit is mounted between the first and second sidewalls of the reflector of its modular radiating unit (paragraph [0036]).

Regarding claim 19,
D1 in view of Bellus discloses the claimed invention, as discussed in claim 8.
D1 as modified does not explicitly teach no joint is formed between the radiating element and the reflector of each modular radiating unit.
However, D1 does teach the forming the reflector from conductive coated plastic, so that at least one additional functional part may be provided with the reflector, likewise molded from the same plastic to reduce the number of different parts needing to be assembled together (see paragraph [0016]-[0017]). D1 does not explicitly include forming the radiating element from the same casting or thermoforming methods as the reflector. However, D2 does teach forming the radiating elements from a non-conductive material such as plastic, and then coating the plastic with conductive layers. Therefore, it would have been obvious to one of ordinary skill in the art to modify the antenna device of D1 by also forming the radiating elements of conductively coated molded plastic, so that the radiating elements and the reflector may be integrated together, therefore eliminating assembly steps and any joints between the reflector and radiating elements.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845